Electronically Filed
                                                         Supreme Court
                                                         SCPR-18-0000333
                                                         03-MAY-2018
                                                         09:26 AM



                           SCPR-18-0000333

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


             IN RE TRAVIS J.L. STEPHENS, JR., Petitioner.


                         ORIGINAL PROCEEDING

     ORDER GRANTING PETITION TO RESIGN AND SURRENDER LICENSE
  (By Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson JJ.)

          Upon consideration of the petition to resign and

surrender his license to practice law in the State of Hawai#i,

filed by attorney Travis J.L. Stephens, Jr. pursuant to Rule 1.10

of the Rules of the Supreme Court of the State of Hawai#i (RSCH),

and the affidavits submitted in support thereof, we conclude that

Petitioner Stephens has sufficiently complied with the

requirements of RSCH Rule 1.10 to warrant granting the petition.

Therefore,

          IT IS HEREBY ORDERED that the petition is granted.

          IT IS FURTHER ORDERED, pursuant to RSCH Rule 1.10(g),

that the Petitioner shall comply with the notice, affidavit, and

record requirements of RSCH Rules 2.16(a), (b), (d), and (g).
          IT IS FINALLY ORDERED that the Clerk shall remove the

name of Petitioner Travis J.L. Stephens, Jr., attorney number

4417, from the roll of attorneys of the State of Hawai#i,

effective with the filing of this order.

          DATED:   Honolulu, Hawai#i, May 3, 2018.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2